          Case 3:18-cv-01327-VAB Document 145 Filed 09/03/19 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT
------------------------------------------------------------------
HELMUT ERHARDT,
                                                                   C.A. No.: 3:18-cv-01327-VAB
                           Plaintiff,

         v.

AMERICAN HONDA MOTOR CO., et al.                                      SEPTEMBER 3, 2019

                           Defendants.
------------------------------------------------------------------

                     JOINT MOTION FOR DISMISSAL WITH PREJUDICE
         Plaintiff, Helmut Erhardt, and Defendants Standard Motor Products, Inc. (“Standard

Motor”) and Parker Hannifin Corporation (“Parker-Hannifin”), pursuant to Rule 41(a)(2) of the

Federal Rules of Civil Procedure, hereby jointly move to dismiss all of Plaintiff’s claims against

Defendants Standard Motor and Parker-Hannifin, with prejudice and without costs to either party.


Plaintiff,                                                     Defendants,
Helmut Erhardt,                                                Standard Motor Products, Inc. and Parker-
                                                               Hannifin Corporation
By his attorneys,                                              By their attorneys,


/s/ Christopher Meisenkothern                                  /s/ Thomas H. Balestracci___
Christopher Meisenkothen (ct417342)                            Matthew J. Zamaloff (ct27509)
Todd A. Neilson (pro hac vice)                                 Thomas H. Balestracci (ct29811)
Early Lucarelli Sweeney & Meisenkothen, LLC                    Cetrulo LLP
265 Church Street, 11th Floor                                  Two Seaport Lane, 10th Floor
New Haven, CT 06510                                            Boston, MA 02210
Telephone: (203) 777-7799                                      Telephone: (617) 217-5500
Fax: (203) 785-1671                                            Fax: (617) 217-5200
Email: cmeisenkothen@elslaw.com                                Email: mzamaloff@cetllp.com
       tneilson@simmonsfirm.com                                       tbalestracci@cetllp.com




                                                         1
                      Case 3:18-cv-01327-VAB Document 145 Filed 09/03/19 Page 2 of 2



                                             CERTIFICATE OF SERVICE

                    I, Thomas H. Balestracci, hereby certify that this document was filed through the CM/ECF
             system and will be sent electronically to the registered participants as identified on the Notice of
             Electronic Filing and paper copies will be sent to those indicated as non-registered participates on
             September 3, 2019.

                                                                  /s/ Thomas H. Balestracci
                                                                  Thomas H. Balestracci




                                                              2


26047466v1
